DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlogl et al. (US Patent Publication No. 2009/0220767 A1) as evidenced by Applicant’s Specification.


    PNG
    media_image1.png
    11
    93
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    11
    93
    media_image1.png
    Greyscale
	In regard to claim 1, Schlogl et al. disclose a plant growth promoter (e.g. vegetable source) [0127], comprising: a hydrophilized lignocellulosic biomass obtained by subjecting a raw material lignocellulosic biomass (e.g. palm kernel shell particles) [0127] to a hydrophilic treatment, wherein the hydrophilic treatment is an alkali treatment, which includes contacting the raw material lignocellulosic biomass with an alkaline medium that has a pH of 10 or more and 14 or less and an aqueous potassium hydroxide solution (e.g. at least 1N NaOH) [0130], at a temperature at or above room temperature, more preferably at 40 to 80°C [0130] for 30 minutes to 1 day [0130], wherein the hydrophilized lignocellulosic biomass has a lignin content of 40% by mass or more and 60% by mass or less and a contact angle with water of 50° or less. While Schlogl does not explicitly describe the inherent properties of the PKS (palm kernel shell) lignin content or contact angle with water, as a composition and its properties are inseparable, the ground palm kernel shells of Schlogl would necessarily have had these properties. In re Spada,911 F.2d 705, 709 (Fed. Cir. 1990). Additionally, Applicant’s own specification [Paragraph 0071, Table 1] evidences that ground palm kernel shells have a water contact angle and lignin content which fall directly within the required ranges: 
Thus, the composition of claims 1 is anticipated by the disclosure of Schlogl.
	In regard to claim 2, Schlogl et al. disclose biomass from a Palmae plant (e.g. palm kernel shell) [0127].

	In regard to claim 3, Schlogl et al. disclose the treated palm kernel shell particles are crushed or comminuted followed by a preferred size selection step such a sieving to achieve a more homogenous particle size distribution [0128-0129]. Schlogl et al. disclose wherein the treated carrier (e.g. the carbon-containing biomaterial such as the above described palm kernel shell) have sizes between 100 nm and 100 µm [0067].

	In regard to claim 18, Schlogl’s composition is 100% hydrophilized lignocellulosic biomass (e.g. treated palm kernel shell) [0130] and therefore the amount of the hydrophilized lignocellulosic biomass contained in the plant growth promoter is 10% by mass or more.

Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Zhan (CN 103159526A) as evidenced by Applicant’s Specification.

	In regard to claim 1, Zhan disclose a plant growth promoter (e.g. mushroom compost) [Abstract], comprising: a hydrophilized lignocellulosic biomass obtained by subjecting a raw material lignocellulosic biomass (e.g. pulverized peanut shell) [0028] to a hydrophilic treatment, wherein the hydrophilic treatment is an acid treatment (e.g. vinegar/acetic acid), which includes contacting the raw material lignocellulosic biomass with an acidic medium having a pH of 1 or more and 5 or less (e.g. 45% acetic acid) at a temperature of 25°C (e.g. room temperature is inherent when the composition is not heated) for 24 hours [0029], wherein the hydrophilized lignocellulosic biomass has a lignin content of 40% by mass or more and 60% by mass or less and a contact angle with water of 50° or less. While Zhan does not explicitly describe the inherent properties of the peanut shell (e.g. peanut seed shell) lignin content or contact angle with water, as a composition and its properties are inseparable, the pulverized 
    PNG
    media_image1.png
    11
    93
    media_image1.png
    Greyscale
peanut shell of Zhan would necessarily have had these properties. In re Spada,911 F.2d 705, 709 (Fed. Cir. 1990). Additionally, Applicant’s own specification [Paragraph 0071, Table 1] evidences that peanut shells have a water contact angle and lignin content which fall directly within the required ranges: 


    PNG
    media_image1.png
    11
    93
    media_image1.png
    Greyscale
Thus, the composition of claims 1 is anticipated by the disclosure of Zhan. 

	In regard to claim 19, Zhang discloses a composition further comprising a fertilizer/soil improving component (e.g. nutritive ingredients such as vitamin supplement and trace element) [0032-0034].

Response to Arguments
The rejection of the claims under 35 U.S.C. 101 has been withdrawn in view of Applicant’s amendments because the claimed invention is directed to a nature-based product with significantly more (e.g. “product of nature exception”).

Applicant’s arguments, filed 07/06/2022, with respect to the rejection of the claims based on the teachings of the Fono-Tamo and/or Puah references have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         August 18, 2022